DETAILED ACTION
Authorization for Internet Communications
The examiner encourages Applicant to submit an authorization to communicate with the examiner via the Internet by making the following statement (from MPEP 502.03):
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.”

Please note that the above statement can only be submitted via Central Fax (not Examiner's Fax), Regular postal mail, or EFS Web using PTO/SB/439.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/20/2019 and 11/21/2019 are being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 – 16 and 18 are rejected under 35 U.S.C. 101 because the claims are directed to non-statutory subject matter. 
Claims 1 – 16 are directed to a “system”. However, in light of the specification there is no indication of the claimed system not being merely software per se which is non-statutory subject matter.
The Examiner suggesting to amend claims 1 - 16 to include the limitation of claim 17 -- to overcome the 101 rejection.
Claims 18 is directed to a “server”. However, in light of the specification there is no indication of the claimed system not being merely software per se which is non-statutory subject matter.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 10 – 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the prior art of record, MAENISHI, Yasuhiro (WO 2007/119541 A1) (hereinafter “Yasuhiro”) (submitted by the applicant via IDS filed 11/21/0219).

	Yasuhiro discloses;
Regarding claim 10, a service system comprising: 
a first data processing section provided in a first production base [i.e., (figures 1, 3, 18) and page 16, lines 29 – 32, page 17, lines 12 – 18 and page 19, lines 14 – 19; each of the mounting apparatuses 10 of figures 1, 3 and 18 comprises data processing sections]; 
a second data processing section provided in a second production base located differently from the first production base [i.e., (figures 1, 3, 18) and page 16, lines 29 – 32, page 17, lines 12 – 18 and page 19, liens 14 – 19: each of the mounting apparatuses 10 of figures 1, 3 and 18 comprises data processing sections. The mounting apparatuses are also necessarily physically located at spatially different locations or even located at different companies, see page 57, lines 3 – 9]; and 
a server connected to the first data processing section and the second data processing section [i.e., (figure 18) and page 59, line 5, page 63, line 6: the external mounting condition determining apparatus 11, being directly connected to the network], wherein a component mounter for mounting an electronic component on a board is provided in each of the first production base and the second production base [i.e., (figure 3 references 22 and 23) and page 19, line 29 – page 20, line 28], wherein the component mounter includes a supply device configured to supply the electronic component from an accommodation member in which electronic components are accommodated, and is configured to perform mounting work of mounting the electronic component supplied from the supply device on the board [i.e., (figure 3) and page 20, lines 12 – 24: “component supplying unit 23c” and the process performed by the mounting head 23a], and 
the server is configured to acquire operation information of the component mounter, being obtained in the mounting work, from the first data processing section [i.e., abstract and page 5, line 31 – page 6, line 1: “obtaining the mounting condition associated with the manufacturing operation from the specific apparatus”], generate analyzed result data obtained by analyzing the operation information [i.e., page 3, line 29 – page 4, line 1: page 6, line 4 – 18; page 10, lines 10 – 22)] based on a type of a manufacturer of at least one of the electronic components and the accommodation member [i.e., page 31, lines 14 – 27: the “friend or foe” signal is used in the context of the analysis and based at least on the manufacturer of the component], and transmit the generated analyzed result data to the second data processing section [i.e., abstract and page 6, lines 1 – 3: “setting the mounting condition obtained in the obtaining for an apparatus other than the specific apparatus”].  
Regarding claim 11, the service system according to claim 10, whereinPreliminary Amendment the second data processing section is configured to perform an inquiry to the server in response to a start of the mounting work of producing a new type of the board by the component mounter provided in the second production base, and the server is configured to transmit the analyzed result data to the second data processing section in response to the inquiry from the second data processing section [i.e., (figure 23 and page 66, line 25 – page 68, line 5)].  
Regarding claim 12, the service system according to claim 10, wherein the server is configured to acquire, as the operation information, error information regarding an error in which it is not possible to acquire the electronic component from the supply device in the mounting work, from the first data processing section, and calculate, as the analyzed result data, an error occurrence rate for each manufacturer of at least one of the electronic component and the accommodation member [i.e., abstract and page 5, line 31 – page 6, line 1: “obtaining the mounting condition associated with the manufacturing operation from the specific apparatus”].  
Regarding claim 13, the service system according to claim 12, wherein, in a case where the error in which it is not possible to acquire the electronic component from the supply device in the mounting work occurs [i.e., (figure 18) and page 59, line 5, page 63, line 6: the external mounting condition determining apparatus 11, being directly connected to the network], and then the error occurrence rate is improved by changing at least one of setting data of the component mounter in which the error has occurred and a mounting member mounted on the component mounter, the first data processing section is configured to transmit to the server, countermeasure information obtained by associating details of the change of the setting data and the mounting member with manufacturers of the electronic component and the accommodation member [i.e., abstract and page 5, line 31 – page 6, line 1: “obtaining the mounting condition associated with the manufacturing operation from the specific apparatus”].  
Regarding claim 14, the service system according to claim 12, wherein 5Docket No. 522519USthe second data processing section is configured to acquire the error occurrence rate from the server as the analyzed result data, and select a manufacturer in which the error occurrence rate is lower, as a manufacturer of at least one of the electronic component and the accommodation member used in the mounting work [i.e., each of the mounting apparatuses 10 of figures 1, 3 and 18 comprises data processing sections. The mounting apparatuses are also necessarily physically located at spatially different locations or even located at different companies, see page 57, lines 3 – 9].  
Regarding claim 15, the service system according to claim 12, wherein the second data processing section is configured to acquire the error occurrence rate from the server as the analyzed result data, and sort and display manufacturers of at least one of the electronic component and the accommodation member usable in the mounting work in an ascending order or a descending order of the error occurrence rate [i.e., each of the mounting apparatuses 10 of figures 1, 3 and 18 comprises data processing sections. The mounting apparatuses are also necessarily physically located at spatially different locations or even located at different companies, see page 57, lines 3 – 9].  
Regarding claim 16, the service system according to claim 10, wherein the server notifies the corresponding manufacturer of the analyzed result data [i.e., (figure 18) and page 59, line 5, page 63, line 6: the external mounting condition determining apparatus 11, being directly connected to the network].  
Regarding claim 17, the service system according to claim 10, wherein a first host computer configured to control the component mounter in the first production base and to include the first data processing section is provided in the first production base [i.e., each of the mounting apparatuses 10 of figures 1, 3 and 18 comprises data processing sections. The mounting apparatuses are also necessarily physically located at spatially different locations or even located at different companies, see page 57, lines 3 – 9], a second host computer configured to control the component mounter of the second production base and to include the second data processing section is provided in the second production base, and the server is connected to each of the first host computer and the second host computer via a wide area network [i.e., (figure 18) and page 59, line 5, page 63, line 6: the external mounting condition determining apparatus 11, being directly connected to the network].  
Regarding claim 18, a server connected to a first data processing section provided in a first production base [i.e., (figures 1, 3, 18) and page 16, lines 29 – 32, page 17, lines 12 – 18 and page 19, lines 14 – 19; each of the mounting apparatuses 10 of figures 1, 3 and 18 comprises data processing sections] and a second data processing section provided in a second production base located differently from the first production base [i.e., (figures 1, 3, 18) and page 16, lines 29 – 32, page 17, lines 12 – 18 and page 19, liens 14 – 19: each of the mounting apparatuses 10 of figures 1, 3 and 18 comprises data processing sections. The mounting apparatuses are also necessarily physically located at spatially different locations or even located at different companies, see page 57, lines 3 – 9], wherein a component mounter for mounting an electronic component on a board is provided in each of the first production base [i.e., (figure 3 references 22 and 23) and page 19, line 29 – page 20, line 28] and the second production base, the component mounter includes a supply device configured to supply the electronic component from an accommodation member in which electronic components are accommodated, and performs a mounting work of mounting the electronic component supplied from the supply device on the board is performed [i.e., (figure 3) and page 20, lines 12 – 24: “component supplying unit 23c” and the process performed by the mounting head 23a], and wherein the server is configured to acquire operation information of the component mounter, being obtained in the mounting work, from the first data processing section [i.e., abstract and page 5, line 31 – page 6, line 1: “obtaining the mounting condition associated with the manufacturing operation from the specific apparatus”], generate analyzed result data obtained by analyzing the operation information [i.e., page 3, line 29 – page 4, line 1: page 6, line 4 – 18; page 10, lines 10 – 22)] based on a type of a manufacturer of at least one of the electronic components and the accommodation member [i.e., page 31, lines 14 – 27: the “friend or foe” signal is used in the context of the analysis and based at least on the manufacturer of the component], and transmit the generated analyzed result data to the second data processing section [i.e., abstract and page 6, lines 1 – 3: “setting the mounting condition obtained in the obtaining for an apparatus other than the specific apparatus”].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED A RONI whose telephone number is (571)270-7806. The examiner can normally be reached M-F 9:00-5:00 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sough Hyung can be reached on (571) 272-6799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SYED A RONI/Primary Examiner, Art Unit 2194